DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
The information disclosure statement (IDS) submitted on 05/15/2021 was filed and considered by the examiner.
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
None of the prior art of record discloses or suggests alone or in combination that a display device with a display panel, in which a display substrate comprising a combination of various elements as claimed more specifically a bonding area comprises a first area and a second area, the first area comprises a plurality of first 5pads, the second area comprises a plurality of second pads, the plurality of first pads are arranged into a first pad array with at least two rows and at least two columns, and the plurality of second pads are arranged into a second pad array with at least one row and at least two columns, wherein each of the plurality of second pads is a dummy pad, or each of part of the plurality of second pads is electrically connected to a second signal line, and wherein the bonding area further comprises a plurality of dummy traces, and at least part area of a dummy trace is disposed between two adjacent first pads, and/or between two 15adjacent second pads, and/or between a first pad and a second pad adjacent to each other as set forth in claims 1, 14 and 20.
The closest references disclose a display area and a bezel area including a plurality of first/second pads arranged in a 1x2 matrix (see Chen et al., US 10,242,605) or a plurality dummy pads in a bonding area (see Lim et al., US 2019/0245024). The closest references fail to disclose a plurality of first/second pads with a dummy pads and a plurality of dummy traces, in which at least part area of a dummy trace is disposed between two adjacent first pads, and/or between two 15adjacent second pads, and/or between a first pad and a second pad adjacent to each other.
Claims 2-13 and 15-19 are allowed by virtue of their dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG T NGUYEN whose telephone number is (571)272-2297. The examiner can normally be reached 8:00 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on 571-272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DUNG T NGUYEN/Primary Examiner, Art Unit 2871